                      United States District Court
                                 Southern District of Georgia
     GINO PHARMS

                                                     Case No.                 6:19-cv-61
                Plaintiff

v.   CONTINENTAL SERVICE                             Appearing on behalf of
     GROUP, INC. d/b/a Conserve                            Defendant
                Defendant                                              (Plaintiff/Defendant)


                                   ORDER OF ADMISSION
         lt appearing to the Court that the requirements stated in LR 83.4 for admission
         pro /,ac vice have been satisfied, Petitioner's request to appear pro liac vice in
         the United States District Court for the Southern District of Georgia in the
         subject case is GRANTED.

         This   /2-.�    day of   ��ie�<C , Lt>{'(.




                                      Brendan H. Little
      NAME OF PETITIONER:

                                      Lippcs Mathias Wexler Friedman LLP
             Business Address:
                                                             Firm/Business Name
                                      50 Founiain Plaza, Suite 1700
                                                                 Street Address
                                                                  Buffalo              NY         14202
                                        Street Address (con'!)         City           State          Zip


                                                 Mailing Address (if other than street address)


                                          Address Linc 2              City          State            Zip

                                      716-853-5100                                 NIA
                                       Telephone Number (w/ area code-)            Georgia Bur Number

                Email Address:        blit!le@lippes.com
